NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 6, 2019*
                               Decided February 7, 2019

                                        Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 18-2038

IN RE: JOHN V. NORRIS,                           Appeal from the United States District
      Appellant.                                 Court for the Northern District
                                                 of Illinois, Eastern Division

                                                 No. 18 C 2073

                                                 Rubén Castillo,
                                                 Chief Judge.




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2038                                                                          Page 2

                                        ORDER

       John Norris, a frequent filer of meritless litigation who was also found to have
disrupted courtroom proceedings, appeals from two orders of the Executive Committee
of the U.S. District Court for the Northern District of Illinois. The first order requires
that the Marshals Service escort Norris whenever he is inside the federal courthouses in
the Northern District of Illinois; the second requires that Norris obtain leave of court
before filing new civil suits. Because the first order is not appealable and the second is a
permissible response to Norris’s litigious behavior, we dismiss in part and affirm in
part.

      Norris’s removal from a federal courthouse prompted the first order. When
Norris went to the courtroom of Judge Robert Dow, Jr., in March 2018 for a motion
hearing in a pending case, the court’s deputy told Norris that the judge had already
denied the motion. Dissatisfied, Norris insisted that the judge hold another hearing.
Eventually, the judge had courtroom security escort Norris out of the courthouse.
Norris later responded by filing a judicial misconduct complaint, arguing that Judge
Dow and the courtroom deputy should not have had him removed.

       Over the next month, the Executive Committee issued its two orders. The first,
entered just days after Norris’s removal from the courthouse, recounts those events. The
order notes that Norris became “loud” and “argumentative” with the courtroom deputy
and “demanded” to speak with the judge. His “inappropriate conduct,” the order says,
raised safety concerns among the court, the Marshals Service, and the Clerk’s Office.
The order requires that Norris sign in with security if he returns to the Dirksen or
Roszkowski federal courthouses and that the Marshals Service accompany him while in
either building. The second order came three weeks later. It states that most of the 14
cases that Norris had previously filed in the district court were terminated because he
had failed to state a claim, follow court orders, or prosecute the cases. The order
requires Norris to seek leave from the Executive Committee to file any new civil
complaint by certifying under oath that he has not previously litigated his proposed
claims. This screening process does not cover criminal cases, petitions for a writ of
habeas corpus, other extraordinary writs, or appeals. Norris timely appealed both
orders. (About three weeks later, the Committee denied Norris’s request to vacate these
two orders, but Norris has not appealed that ruling.)

      We first consider our jurisdiction over this appeal. The appealability of an order
from an Executive Committee depends on whether it is judicial or administrative.
No. 18-2038                                                                             Page 3

See In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003). We have jurisdiction only over
appeals from judicial actions of the Executive Committee; administrative actions are not
appealable to this court, but only to this circuit’s Judicial Council. See id.

       The Committee’s first order—requiring Norris to sign in upon his arrival at the
federal courthouses and to remain with security while there—is administrative, so we
lack jurisdiction to consider it. See In re Long, 475 F.3d 880, 880–81 (7th Cir. 2007). In In re
Long, we ruled that an Executive Committee’s order that barred a litigant from the
courthouse’s library after he defied the library’s rules was administrative. We explained
that the Committee was acting in a “proprietary capacity, just like a restaurant that
expels an unruly customer and forbids him to return.” Id. Similarly, the Committee
administratively restricted Norris from moving unescorted within the courthouse
because he was thought to be unruly. In addition, this order does not impinge on any
constitutionally significant interest because it does not prevent his access to the courts.
Therefore, we dismiss Norris’s appeal from the first order.

        We have jurisdiction to consider the merits of the Committee’s second order
because an order that restricts one’s ability to file suit is judicial. See In re Chapman,
328 F.3d at 904–05. Norris argues that the Committee violated his due-process rights
because it deprived him of his liberty interest in access to the courts without first
providing him notice of the charges against him and a hearing in which to respond. But
Norris is not deprived of meaningful access to the courts, which is the only legal interest
that he may invoke. See Lewis v. Casey, 518 U.S. 343, 351 (1996); In re Chapman, 328 F.3d
at 905. The order prevents him from filing new civil actions that are “legally frivolous or
are merely duplicative of matters already litigated.” See In re Chapman, 328 F.3d at 905.
The right to meaningful access to the courts does not include a right to file these cases.
Id. And the order expressly leaves unhampered Norris’s ability to defend himself in
criminal court, to seek writs, or to appeal. These restrictions are consistent with the
broad authority federal courts may use to curb abusive filing practices. See In re
Chapman, 328 F.3d at 905; Support Sys. Int'l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995); In re
Davis, 878 F.2d 211, 212 (7th Cir. 1989).

       Norris has three replies, but each is unavailing. First, he argues that the
Committee should have granted him discovery under the Federal Rules of Civil
Procedure before restricting his filings. But even if we assume that those rules apply to
disciplinary proceedings, Norris does not say what discovery might have revealed or
how he was prejudiced without it. Second, he argues that the Committee’s restrictions
were “retaliation” for his judicial misconduct complaint. This assertion is irrelevant to
No. 18-2038                                                                            Page 4

the filing misconduct recounted in the order. Because that misconduct justified the
filing restriction, see In re Chapman, 328 F.3d at 905, any alleged retaliation “had no
effect” on the discipline. See Greene v. Doruff, 660 F.3d 975, 978 (7th Cir. 2011). Finally,
Norris argues that Judge Dow and the courtroom deputy violated the judicial code of
conduct when they had him removed from the courthouse. But a challenge to the
outcome of his judicial complaint must proceed before the Judicial Council of this
circuit. See Guide to Judiciary Policy, Vol. 2, Pt. E. § 320, Art. V.

                                                AFFIRMED in part and DISMISSED in part